In re Francis, Kenneth; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. G, Nos. 325-135; to the Court of Appeal, Fourth Circuit, No. 96-K-1411; 96-K-2490.
Writ granted. If it has not already done so, the district court is ordered to comply with this Court’s earlier orders, see State ex rel. Francis v. State, 98-1165 (La.9/18/98), 721 So.2d 479; State ex rel. Francis v. State, 97-1489 (La.6/20/97), 695 So.2d 1341, within thirty days. The district court is further ordered to provide this Court with proof of compliance within thirty days.
LEMMON, J., not on panel.